Exhibit 10.16

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (the “Agreement”) executed on May 13, 2011 and
effective as of the Effective Date (as later defined herein) is by Atlas Energy,
LP, a Delaware limited partnership having a place of business at 1845 Walnut
Street; Tenth Floor, Philadelphia, PA 19103 (the “Company”), and Edward E. Cohen
(“Cohen”).

WHEREAS, the Company and Cohen wish to set forth in this Agreement the terms and
conditions under which the Employee will be employed by the Company;

NOW, THEREFORE, the parties hereto, intending to be legally bound, hereby agree
as follows:

1. Employment. The Company agrees to employ Cohen, and Cohen hereby accepts such
employment and agrees to perform Cohen’s duties and responsibilities, in
accordance with the terms, conditions and provisions hereinafter set forth.

1.1 Period of Employment. This Agreement is effective as of May 16, 2011 (the
“Effective Date”), and shall continue for three years from the Effective Date,
unless terminated sooner in accordance with Section 2 or 3 hereof. The term of
this Agreement shall automatically renew daily so that, at all times, it shall
be for a three-year term. The period commencing on the Effective Date and ending
on the date on which the term of Cohen’s employment under this Agreement shall
terminate is hereinafter referred to as the “Period of Employment.”

1.2 Duties and Responsibilities. Commencing on the Effective Date, Cohen shall
serve as the President and Chief Executive Officer of Atlas Pipeline Holdings
GP, LLC, the general partner of the Company (the “Position”). Cohen shall
perform all duties and accept all responsibilities incident to the Position as
may be reasonably assigned to him by the Board of Directors of Atlas Pipeline
Holdings GP, LLC (the “Board”). Cohen agrees to use his best efforts to carry
out his duties and responsibilities hereunder and, consistent with the other
provisions of this Agreement, to devote such business time, attention and energy
thereto as is reasonably necessary to carry out those duties and
responsibilities. It is recognized that Cohen in the past has invested and
participated, and it is agreed that Cohen in the future may invest and
participate, in business and non-business endeavors separate and apart from the
Company, in his discretion, provided that such endeavors do not prevent Cohen
from materially performing his duties under this Agreement.

1.3 Compensation. For all the services rendered by Cohen hereunder, the Company
shall pay Cohen an annual base salary (“Base Salary”), commencing on the
Effective Date, at the annual rate of $700,000 payable in accordance with the
Company’s customary payroll practices. Cohen’s Base Salary shall be reviewed
periodically for appropriate increases by the compensation committee of the
Board pursuant to its normal performance review policies for senior level
executives, but such Base Salary shall not be decreased at any time. Cohen may
receive cash and non-cash bonus compensation in such amounts as the Board may
approve in its sole discretion or under the terms of any incentive plan of the
Company maintained for its senior level executives. Cohen shall be entitled to
participate in any short-term and long-term incentive

 



--------------------------------------------------------------------------------

programs (including without limitation any stock option, restricted unit and
similar plans) established by the Company for its senior level executives
generally, at levels commensurate with the benefits provided to other senior
executives and with adjustments appropriate for his position as Chief Executive
Officer and/or President.

1.4 Welfare Plans; Perquisites; Paid Time Off. Cohen shall be entitled to
participate in all employee welfare benefit plans and programs or executive
perquisites made available to the Company’s senior level executives as a group
or to its employees generally, as such welfare plans or perquisites may be in
effect from time to time and subject to the eligibility requirements of the
plans. Nothing in this Agreement shall prevent the Company from amending or
terminating any welfare or other employee benefit plans or programs from time to
time as the Company deems appropriate. Cohen shall be provided with
reimbursement of reasonable expenses related to Cohen’s employment by the
Company on a basis no less favorable than that which may be authorized from time
to time for senior level executives as a group, and shall be entitled to
vacation and sick leave in accordance with the Company’s vacation, holiday and
other pay for time not worked policies. Notwithstanding the above, the Company
shall procure and maintain during the Period of Employment a term life insurance
policy on Cohen’s life which provides a death benefit of $3 million to one or
more beneficiaries designated by Cohen, provided that such policy can be
obtained at standard rates. Ownership of such life insurance policy (including
responsibility to make premium payments) shall be transferred to Cohen upon his
termination at his request, if and as allowed by the applicable insurance
company.

1.5 Excess 401(k) Plan.

(a) The Company shall establish an Excess 401(k) Plan (the “EFP”), which EFP
will allow Cohen (and other participants in the EFP) to defer up to 10% of total
annual cash compensation, and the Company will be obligated to match such
deferrals on a dollar-for-dollar basis (i.e., 100% of Cohen’s deferral).
Notwithstanding the foregoing, the Company’s match shall be limited to a total
of 50% of Cohen’s Base Salary for any calendar year.

(b) The EFP will be governed by documentation acceptable to the Company and
Cohen and consistent herewith and if at any time the Company should terminate,
discontinue or materially modify the EFP, the Company will establish an
individual plan for Cohen that provides him with a comparable benefit.

(c) Cohen shall be fully vested in the EFP as and when the deferrals of
compensation and corresponding match obligation occur.

(d) The Company shall establish a “rabbi” trust to serve as the funding vehicle
for the EFP, and shall not later than the last day of the first month of each
calendar quarter make contributions to the trust in the amount of the
compensation deferred, along with the corresponding match, during the preceding
calendar quarter. Notwithstanding the establishment of a rabbi trust, the
Company’s obligation to pay the amounts due under the EFP shall constitute a
general, unsecured obligation, payable out of its general assets, and Cohen
shall not have any rights to any specific asset of the Company. Cohen or his
beneficiary shall have only the rights of a general, unsecured creditor against
the Company for any distributions due under this

 

2



--------------------------------------------------------------------------------

paragraph, and the assets of the rabbi trust shall be available to pay the
claims of the Company’s creditors in the event of the Company’s insolvency or
bankruptcy.

2. Termination. Cohen’s employment shall terminate upon the occurrence of any of
the following events:

2.1 Termination Without Cause; Resignation for Good Reason.

(a) The Company may remove Cohen at any time without Cause (as defined in
Section 4) from the position in which Cohen is employed hereunder upon not less
than thirty days’ prior written notice to Cohen; provided, however, that,
following the delivery of such notice to Cohen, Cohen shall be under no
obligation to render any additional services to the Company, and the Company may
require Cohen to cease performing services for the Company. In addition, Cohen
may initiate a termination of employment by resigning under this Section 2.1 for
Good Reason (as defined in Section 4(c)); provided, however, that the Company
shall be given the opportunity to cure in accordance with Section 4(c). Cohen
shall give the Company not less than thirty days’ prior written notice of such
resignation.

(b) Subject to the provisions of Section 2.1(c) hereof, upon any removal or
resignation described in Section 2.1(a) above, Cohen shall be entitled to
receive only the amount of accrued and unpaid compensation through the date of
termination. No other payments or benefits shall be due under this Agreement to
Cohen, but Cohen shall be entitled to any benefits accrued and earned in
accordance with the terms of any applicable benefit plans and programs of the
Company.

(c) Notwithstanding the provisions of Section 2.1(b), in the event that Cohen
executes a written release upon such removal or resignation, substantially in
the form attached hereto as Exhibit A (the “Release”), of claims against the
Company and related parties with respect to all matters arising out of Cohen’s
employment by the Company, or the termination thereof (subject to the exceptions
set forth in the Release), which Release must be executed by Cohen, returned to
the Company and the period within which Cohen may revoke the Release expired no
later than sixty (60) days following the date of termination, Cohen shall be
entitled to receive, in lieu of the payment described in Section 2.1(b), the
following:

(i) Cohen shall receive a lump sum cash severance payment, without discount, in
an amount equal to the product of (A) three and (B) the Average Compensation.
Subject to Section 18, payment shall be made (x) within fifteen (15) days after
the Release has been returned to the Company and the period within which Cohen
may revoke it expired or, (y) if, and only if, it is agreed by both Cohen and
the Company at the time of termination that such payment constitutes
“nonqualified deferred compensation” for purposes of Section 409A of the Code,
on the 75th day following the date of termination.

(ii) Cohen shall receive a prorated annual bonus in respect of the fiscal year
during which the date of termination occurs, the amount of which shall be equal
to the amount of the annual bonus, if any, that would have been paid to Cohen
had he remained employed for the entire fiscal year (determined in a manner
consistent with past practice), multiplied by a fraction, the numerator of which
is the number of days in such fiscal year prior

 

3



--------------------------------------------------------------------------------

to such termination and the denominator of which is 365, payable in the time and
manner which would have applied had such termination not occurred (a “Pro-Rata
Bonus”);

(iii) For a period of thirty-six (36) months following the date of termination,
Cohen shall continue to receive the group term life and health insurance in
effect at the date of his termination (or generally comparable coverage) for
himself and, where applicable, his spouse and dependents (without giving effect
to any reduction in such benefits subsequent to a Change in Control), as the
same may be changed from time to time for employees generally, as if Cohen had
continued in employment during such period; or, as an alternative, where such
coverage may not be continued (or where such continuation would adversely affect
the tax status of the plan pursuant to which the coverage is provided or result
in penalty taxes to Cohen pursuant to Section 409A of the Internal Revenue Code
of 1986, as amended (the “Code”)), the Company may elect to pay Cohen cash in
lieu of such coverage in an amount equal to (A) as to health insurance, the
product of thirty-six (36) multiplied by the Company’s monthly COBRA rate in
effect immediately prior to the date of termination in respect of the type of
coverage applicable to Cohen at that time and (B) as to life insurance, the
premiums which would be paid by the Company during the three (3)-year period
following the date of termination had Cohen’s employment continued during such
period. The COBRA health care continuation coverage period under section 4980B
of the Code shall run concurrently with the foregoing thirty-six (36) month
benefit period.

(iv) Cohen shall also receive any other amounts earned, accrued and owing but
not yet paid under Section 1 above.

2.2 Voluntary Termination.

(a) Cohen may voluntarily terminate his employment without Good Reason upon
sixty (60) days’ prior written notice to the Company. If Cohen terminates his
employment for any reason not specified in Sections 2.1(a) or 2.2(b), Cohen
shall be entitled receive only any accrued and unpaid compensation through the
effective date of such termination.

(b) If Cohen terminates his employment under this Section 2.2, he shall be
entitled to any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

2.3 Disability. The Company may terminate Cohen’s employment if Cohen has been
unable to perform the material duties of his employment for a period of one
hundred eighty (180) days in any twelve month period because of physical or
mental injury or illness which constitutes a disability for purposes of
Section 409A of the Code (“Disability”); provided, however, that the Company
shall continue to pay Cohen’s Base Salary until the Company acts to terminate
Cohen’s employment. Cohen agrees, in the event of a dispute under this
Section 2.3 relating to Cohen’s Disability, to submit to a physical examination
by a licensed physician jointly selected by the Board and Cohen. Upon such a
termination, Cohen shall receive a Pro-Rata Bonus and the benefits described in
Section 2.1(c)(iii) hereof. Additionally, Cohen shall receive any amounts
payable to him under the Company’s long-term disability plan. Cohen shall also
be entitled to any other amounts earned, accrued and owing but not yet paid
under Section 1

 

4



--------------------------------------------------------------------------------

above and any benefits accrued and earned in accordance with the terms of any
applicable benefit plans and programs of the Company.

2.4 Death. If Cohen dies while employed by the Company, the Company shall pay to
Cohen’s executor, legal representative, administrator or designated beneficiary,
as applicable, any amounts earned, accrued and owing but not yet paid under
Section 1 above and any benefits accrued and earned under the Company’s benefit
plans and programs. Otherwise, the Company shall have no further liability or
obligation under this Agreement to Cohen’s executors, legal representatives,
administrators, heirs or assigns or any other person claiming under or through
Cohen, other than the payment of a Pro-Rata Bonus.

2.5 Cause. The Company may terminate Cohen’s employment at any time for Cause
upon written notice to Cohen, in which event all payments under this Agreement
shall cease, except for Base Salary to the extent already accrued. Cohen shall
be entitled to any benefits accrued and earned before his termination in
accordance with the terms of any applicable benefit plans and programs of the
Company.

2.6 Vesting of Stock-Based Compensation. Upon any termination of this Agreement
for any reason other than (i) a termination by the Company for Cause, or (ii) a
voluntary termination by Cohen without Good Reason, the vesting of all
restricted stock-based compensation shares, units and/or options of the Company
or any affiliate of the Company granted to Cohen during his employment with the
Company shall be accelerated to the later of the effective date of termination
of this Agreement or six months after the date such shares, units and/or options
were granted, and any provision contained in the agreements under which they
were granted that is inconsistent with such acceleration is hereby modified to
the extent necessary to provide for such acceleration; such acceleration shall
not apply to any share, unit and/or option that by its terms would vest prior to
the date provided for in this paragraph.

2.7 Notice of Termination. Any termination of Cohen’s employment shall be
communicated by a written notice of termination to the other party hereto given
in accordance with Section 10. The notice of termination shall (i) indicate the
specific termination provision in this Agreement relied upon, (ii) briefly
summarize the facts and circumstances deemed to provide a basis for a
termination of employment and the applicable provision hereof, and (iii) specify
the termination date in accordance with the requirements of this Agreement.

3. Golden Parachute Excise Tax Modified Cutback.

3.1 Anything in this Agreement to the contrary notwithstanding, in the event
Grant Thornton or such other accounting firm as shall be designated by the
Company with Cohen’s consent (which shall not be unreasonably withheld) (the
“Accounting Firm”) shall determine that receipt of all payments or distributions
by the Company or its affiliates in the nature of compensation to or for Cohen’s
benefit, whether paid or payable pursuant to this Agreement or otherwise (a
“Payment”), would subject Cohen to the excise tax under Section 4999 of the
Code, the Accounting Firm shall determine whether to reduce any of the Payments
paid or payable pursuant to Section 2.1(c) of this Agreement (the “Agreement
Payments”) to the “Reduced Amount” (as defined below). The Agreement Payments
shall be reduced to the “Reduced Amount” only if (i) the Accounting Firm
determines that Cohen would have a greater

 

5



--------------------------------------------------------------------------------

“Net After-Tax Receipt” (as defined below) of aggregate Payments if Cohen’s
Agreement Payments were reduced to the Reduced Amount and (ii) Cohen does not
elect to waive any such reduction prior to the consummation of the transaction
which would give rise to such excise tax. If the Accounting Firm determines that
Cohen would not have a greater Net After-Tax Receipt of aggregate Payments if
Cohen’s Agreement Payments were so reduced, Cohen shall receive all Agreement
Payments to which Cohen is entitled under this Agreement.

3.2 If the Accounting Firm determines that aggregate Agreement Payments should
be reduced to the Reduced Amount, the Company shall promptly give Cohen notice
to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 3 shall be binding
upon the Company and Cohen absent manifest error and shall be made as soon as
reasonably practicable and in no event later than fifteen (15) days following
the applicable date of termination. For purposes of reducing the Agreement
Payments to the Reduced Amount, only amounts payable under this Agreement (and
no other Payments) shall be reduced. All fees and expenses of the Accounting
Firm shall be borne solely by the Company.

3.3 As a result of the uncertainty in the application of Section 4999 of the
Code at the time of the initial determination by the Accounting Firm hereunder,
it is possible that amounts will have been paid or distributed by the Company to
or for the benefit of Cohen pursuant to this Agreement which should not have
been so paid or distributed (“Overpayment”) or that additional amounts which
will have not been paid or distributed by the Company to or for the benefit of
Cohen pursuant to this Agreement could have been so paid or distributed
(“Underpayment”), in each case, consistent with the calculation of the Reduced
Amount hereunder. In the event that the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or Cohen which the Accounting Firm believes has a high probability of
success determines that an Overpayment has been made, Cohen shall pay any such
Overpayment to the Company together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code; provided, however, that no
amount shall be payable by Cohen to the Company if and to the extent such
payment would not either reduce the amount on which Cohen is subject to tax
under Section 1 and Section 4999 of the Code or generate a refund of such taxes.
In the event that the Accounting Firm, based upon controlling precedent or
substantial authority, determines that an Underpayment has occurred, any such
Underpayment shall be paid promptly (and in no event later than 60 days
following the date on which the Underpayment is determined) by the Company to or
for the benefit of Cohen together with interest at the applicable federal rate
provided for in Section 7872(f)(2) of the Code.

3.4 For purposes hereof, (i) “Reduced Amount” shall mean the greatest amount of
Agreement Payments that can be paid that would not result in the imposition of
the excise tax under Section 4999 of the Code if the Accounting Firm determines
to reduce Agreement Payments pursuant to Section 3.1, and (ii) “Net After-Tax
Receipt” shall mean the present value (as determined in accordance with Sections
280G(b)(2)(A)(ii) and 280G(d)(4) of the Code) of a Payment net of all taxes
imposed on Cohen with respect thereto under Sections 1 and 4999 of the Code and
under applicable state and local laws, determined by applying the highest
marginal rate under Section 1 of the Code and under state and local laws which
applied

 

6



--------------------------------------------------------------------------------

to Cohen’s taxable income for the immediately preceding taxable year, or such
other rate(s) as the Accounting Firm determined to be likely to apply to Cohen
in the relevant tax year(s).

3.5 To the extent requested by Cohen, the Company shall cooperate with Cohen in
good faith in valuing, and the Accounting Firm shall take into account the value
of, services provided or to be provided by Cohen (including without limitation,
Cohen’s agreeing to refrain from performing services pursuant to a covenant not
to compete or similar covenant) before, on or after the date of a change in
ownership or control of the Company (within the meaning of Q&A-2(b) of the final
regulations under Section 280G of the Code), such that payments in respect of
such services may be considered reasonable compensation within the meaning of
Q&A-9 and Q&A-40 to Q&A-44 of the final regulations under Section 280G of the
Code and/or exempt from the definition of the term “parachute payment” within
the meaning of Q&A-2(a) of the final regulations under Section 280G of the Code
in accordance with Q&A-5(a) of the final regulations under Section 280G of the
Code.

4. Definitions.

(a) “Applicable Bonus” means (i) if the Period of Employment ends after the
annual bonus in respect of calendar year 2013 has been paid (or after the time
such annual bonus would have been paid in the ordinary course, if none shall be
paid), the average of the annual bonuses in respect of the three calendar years
preceding the calendar year in which the date of termination occurs, (ii) if the
Period of Employment ends after the annual bonus in respect of 2012 has been
paid (or after the time the annual bonus in respect of 2012 would have been paid
in the ordinary course, if none shall be paid), but before the annual bonus in
respect of 2013 has been paid (or before the time the annual bonus in respect of
2013 would have been paid in the ordinary course, if none shall be paid), the
average of the annual bonuses in respect of 2011 and 2012, (iii) if the Period
of Employment ends after the annual bonus in respect of 2011 has been paid (or
after the time the annual bonus in respect of 2011 would have been paid in the
ordinary course, if none shall be paid), but before the annual bonus in respect
of 2012 has been paid (or before the time the annual bonus in respect of 2012
would have been paid in the ordinary course, if none shall be paid), the annual
bonus in respect of 2011, and (iv) if the Period of Employment ends before the
annual bonus in respect of 2011 has been paid (or before the time the annual
bonus in respect of 2011 would have been paid in the ordinary course, if none
shall be paid), $1,000,000.

(b) “Average Compensation” shall mean the sum of (i) the annualized Base Salary
immediately before the date of termination, plus (ii) the Applicable Bonus.

(c) “Cause” shall mean any of the following grounds for termination of Cohen’s
employment:

(i) Cohen shall have been convicted of a felony, or any crime involving fraud or
embezzlement;

(ii) Cohen intentionally and continually fails to substantially perform his
reasonably assigned material duties to the Company (other than a failure
resulting from Cohen’s incapacity due to physical or mental illness), which
failure has been materially and

 

7



--------------------------------------------------------------------------------

demonstrably detrimental to the Company and has continued for a period of at
least thirty (30) days after a written notice of demand for substantial
performance, signed by a majority of the independent members of the Board, has
been delivered to Cohen specifying the manner in which Cohen has failed
substantially to perform;

(iii) Cohen is determined, through the processes set forth in section 9 of this
Agreement, to have materially breached Section 5 of this Agreement.

(d) “Good Reason” shall mean the occurrence of any of the following events or
conditions, unless Cohen has expressly consented in writing thereto or unless
the event is remedied by the Company within thirty days after receipt of notice
thereof given by Cohen, which notice must be given, if at all, no later than
ninety (90) days following the occurrence of the applicable event:

(i) a material reduction in Cohen’s Base Salary (which shall be in violation of
this Agreement);

(ii) a demotion of Cohen from the Position;

(iii) a material reduction of Cohen’s duties hereunder; provided that Cohen and
the Company acknowledge that Cohen’s duties will have been materially reduced if
the Company ceases to be a public company, unless the Company becomes a
subsidiary of another public company (the “Public Parent”), and Cohen becomes
Chief Executive Officer of the Public Parent immediately following the
applicable transaction);

(iv) the Company’s requiring Cohen to be relocated to a location more than 35
miles from Cohen’s location immediately prior to such relocation;

(v) the failure of Cohen to be elected to the Board; or

(vi) any material breach of this Agreement by the Company.

5. Restrictive Covenants. Cohen hereby acknowledges that, during and solely as a
result of his employment by the Company, Cohen will receive special training and
education with respect to the operation of the Company’s business and other
related matters, and access to confidential information and business and
professional contacts. In consideration of Cohen’s employment and in
consideration of the special and unique opportunities afforded by the Company to
Cohen as a result of Cohen’s employment, Cohen hereby agrees to abide by the
terms of the restrictive covenants below. Cohen agrees and acknowledges that his
employment is full, adequate and sufficient consideration for the restrictions
and obligations set forth in those provisions.

5.1 Developments. Cohen shall disclose fully, promptly and in writing to the
Company any and all inventions, discoveries, improvements, modifications and
other intellectual property rights, whether patentable or not, which Cohen has
conceived, made or developed, solely or jointly with others, while employed by
the Company and which (i) relate to the business, work or activities of the
Company or (ii) result from or are suggested by the carrying out of Cohen’s
duties hereunder or from or by any information that Cohen may receive as an

 

8



--------------------------------------------------------------------------------

employee of the Company. Cohen hereby assigns, transfers and conveys to the
Company all of Cohen’s right, title and interest in and to any and all such
inventions, discoveries, improvements, modifications and other intellectual
property rights and agrees to take all such actions as may be requested by the
Company at any time and with respect to any such invention, discovery,
improvement, modification or other intellectual property rights to confirm or
evidence such assignment, transfer and conveyance. Furthermore, at any time and
from time to time, upon the request of the Company, Cohen shall execute and
deliver to the Company, any and all instruments, documents and papers, give
evidence and do any and all other acts that, in the opinion of counsel for the
Company, are or may be necessary or desirable to document such assignment,
transfer and conveyance or to enable the Company to file and prosecute
applications for and to acquire, maintain and enforce any and all patents,
trademark registrations or copyrights under United States or foreign law with
respect to any such inventions, discoveries, improvements, modifications or
other intellectual property rights or to obtain any extension, validation,
reissue, continuance or renewal of any such patent, trademark or copyright. The
Company shall be responsible for the preparation of any such instruments,
documents and papers and for the prosecution of any such proceedings and shall
reimburse Cohen for all reasonable expenses incurred by Cohen in compliance with
the provisions of this Section 5.1.

5.2 Confidentiality.

(a) Cohen acknowledges that, by reason of Cohen’s employment by the Company,
Cohen will have access to confidential information of the Company, including,
without limitation, information and knowledge pertaining to products,
inventions, discoveries, improvements, innovations, designs, ideas, trade
secrets, proprietary information, manufacturing, packaging, advertising,
distribution and sales methods, sales and profit figures, customer and client
lists and relationships between the Company and dealers, distributors, sales
representatives, wholesalers, customers, clients, suppliers and others who have
business dealings with them (“Confidential Information”). Cohen acknowledges
that such Confidential Information is a valuable and unique asset of the Company
and covenants that, both during and after the Period of Employment, Cohen will
not disclose any Confidential Information to any person (except as Cohen’s
duties as an officer of the Company may require or as required by law or in a
judicial or administrative proceeding) without the prior written authorization
of the Board. The obligation of confidentiality imposed by this Section 5.3
shall not apply to information that becomes generally known to the public
through no act of Cohen in breach of this Agreement.

(b) Cohen acknowledges that all documents, files and other materials received
from the Company during the Period of Employment (with the exception of
documents relating to Cohen’s compensation or benefits to which Cohen is
entitled following the Period of Employment) are for use of Cohen solely in
discharging Cohen’s duties and responsibilities hereunder and that Cohen has no
claim or right to the continued use or possession of such documents, files or
other materials following termination of Cohen’s employment by the Company.
Cohen agrees that, upon termination of employment, Cohen will not retain any
such documents, files or other materials and will promptly return to the Company
any documents, files or other materials in Cohen’s possession or custody.

 

9



--------------------------------------------------------------------------------

5.3 Covenants Generally. Cohen understands that the foregoing restrictions may
limit his ability to earn a livelihood in a business similar to the business of
the Company, but Cohen nevertheless believes that he has received and will
receive sufficient consideration and other benefits as an employee of the
Company and as otherwise provided hereunder to clearly justify such restrictions
which, in any event (given his education, skills and ability), Cohen does not
believe would prevent his from otherwise earning a living. Cohen has carefully
considered the nature and extent of the restrictions place upon his by this
Section 5, and hereby acknowledges and agrees that the same are reasonable in
time and territory and do not confer a benefit upon the Company disproportionate
to the detriment of Cohen.

5.4 Equitable Relief. Cohen acknowledges that the restrictions contained in
Sections 5.1 and 5.2 hereof are, in view of the nature of the business of the
Company, reasonable and necessary to protect the legitimate interests of the
Company, and that any violation of any provision of those Sections will result
in irreparable injury to the Company. Cohen also acknowledges that in the event
of any such violation, the Company shall be entitled to preliminary and
permanent injunctive relief, without the necessity of proving actual damages or
posting a bond, and to an equitable accounting of all earnings, profits and
other benefits arising from any such violation, which rights shall be cumulative
and in addition to any other rights or remedies to which the Company may be
entitled. Cohen agrees that in the event of any such violation, an action may be
commenced for any such preliminary and permanent injunctive relief and other
equitable relief in any federal or state court of competent jurisdiction sitting
in Pennsylvania or in any other court of competent jurisdiction. Cohen hereby
waives, to the fullest extent permitted by law, any objection that Cohen may now
or hereafter have to such jurisdiction or to the laying of the venue of any such
suit, action or proceeding brought in such a court and any claim that such suit,
action or proceeding has been brought in an inconvenient forum. Cohen agrees
that effective service of process may be made upon Cohen by mail under the
notice provisions contained in Section 10 hereof.

5.5 Interpretation. For purposes of this Section 5, references to “the Company”
shall mean the Company as hereinbefore defined and any of its affiliated
companies.

6. Non-Exclusivity of Rights. Nothing in this Agreement shall prevent or limit
Cohen’s continuing or future participation in or rights under any benefit,
bonus, incentive or other plan or program provided by the Company and for which
Cohen may qualify; provided, however, that if Cohen becomes entitled to and
receives the payments provided for in Sections 2.1(b) or (c) of this Agreement,
Cohen hereby waives Cohen’s right to receive payments under any severance plan
or similar program applicable to all employees of the Company.

7. Survivorship. The respective rights and obligations of the parties under this
Agreement shall survive any termination of Cohen’s employment to the extent
necessary to the intended preservation of such rights and obligations.

8. Mitigation. Cohen shall not be required to mitigate the amount of any payment
or benefit provided for in this Agreement by seeking other employment or
otherwise and there shall be no offset against amounts due Cohen under this
Agreement on account of any remuneration attributable to any subsequent
employment that Cohen may obtain.

 

10



--------------------------------------------------------------------------------

9. Arbitration; Expenses; Damages. In the event of any dispute under the
provisions of this Agreement, other than a dispute in which the primary relief
sought is an equitable remedy such as an injunction, the parties shall be
required to have the dispute, controversy or claim settled by arbitration in
Philadelphia, Pennsylvania in accordance with the National Rules for the
Resolution of Employment Disputes then in effect of the American Arbitration
Association, before a panel of three arbitrators, two of whom shall be selected
by the Company and Cohen, respectively, and the third of whom shall be selected
by the other two arbitrators. Any award entered by the arbitrators shall be
final, binding and nonappealable and judgment may be entered thereon by either
party in accordance with applicable law in any court of competent jurisdiction.
This arbitration provision shall be specifically enforceable. The parties hereby
agree that upon any termination of Cohen’s employment hereunder (i) by Company
without Cause or (ii) by Cohen with Good Reason, as long as Cohen has executed
the Release, if required, then the Company shall pay all amounts due to Cohen
hereunder on or prior to the deadline for such payments (it being agree that
TIME IS OF THE ESSENCE) without offset or reduction, and failure to do so shall
result in one hundred percent (100%) of the withheld amount (in addition to the
actual amount owed to Cohen and his reasonable costs of collection) being due to
Cohen as liquidated damages. The Company hereby agrees that it shall be estopped
from asserting that such damages are excessive of constitute a penalty, and that
Cohen has reasonably relied upon such estoppel. If Company determines it has
such an offset or basis for reduction, it shall notify Cohen of such
determination, in writing, as soon as reasonably possible and in any event on or
prior to the deadline for making such payment. Company shall make the full
payment, but Cohen shall be obligated to return any portion of such payment that
is determined, pursuant to the arbitration set forth in this section 9, to have
been subject to legitimate offset or deduction.

10. Notices. All notices and other communications required or permitted under
this Agreement or necessary or convenient in connection herewith shall be in
writing and shall be deemed to have been given when hand delivered or mailed by
registered or certified mail, as follows (provided that notice of change of
address shall be deemed given only when received):

If to the Company, to:

Atlas Energy, LP

1845 Walnut Street; 10th Floor

Philadelphia, PA 19103

Attention: General Counsel

If to Cohen, to:

the last address on file in the Company’s records

or to such other names or addresses as the Company or Cohen, as the case may be,
shall designate by notice to each other person entitled to receive notices in
the manner specified in this Section.

11. Contents of Agreement; Amendment and Assignment.

11.1 This Agreement sets forth the entire understanding between the parties
hereto with respect to the subject matter hereof and cannot be changed,
modified, extended or

 

11



--------------------------------------------------------------------------------

terminated except upon written amendment approved by the Board and executed on
its behalf by a duly authorized officer and by Cohen.

11.2 All of the terms and provisions of this Agreement shall be binding upon and
inure to the benefit of and be enforceable by the respective heirs, executors,
administrators, legal representatives, successors and assigns of the parties
hereto, except that the duties and responsibilities of Cohen under this
Agreement are of a personal nature and shall not be assignable or delegatable in
whole or in part by Cohen. The Company shall require any successor (whether
direct or indirect, by purchase, merger, consolidation, reorganization or
otherwise) to all or substantially all of the business or assets of the Company,
within fifteen days of such succession, expressly to assume and agree to perform
this Agreement in the same manner and to the same extent as the Company would be
required to perform if no such succession had taken place.

12. Severability. If any provision of this Agreement or application thereof to
anyone or under any circumstances is adjudicated to be invalid or unenforceable
in any jurisdiction, such invalidity or unenforceability shall not affect any
other provision or application of this Agreement which can be given effect
without the invalid or unenforceable provision or application and shall not
invalidate or render unenforceable such provision or application in any other
jurisdiction. If any provision is held void, invalid or unenforceable with
respect to particular circumstances, it shall nevertheless remain in full force
and effect in all other circumstances.

13. Remedies Cumulative; No Waiver. No remedy conferred upon a party by this
Agreement is intended to be exclusive of any other remedy, and each and every
such remedy shall be cumulative and shall be in addition to any other remedy
given under this Agreement or now or hereafter existing at law or in equity. No
delay or omission by a party in exercising any right, remedy or power under this
Agreement or existing at law or in equity shall be construed as a waiver
thereof, and any such right, remedy or power may be exercised by such party from
time to time and as often as may be deemed expedient or necessary by such party
in its sole discretion.

14. Beneficiaries/References. Cohen shall be entitled, to the extent permitted
under any applicable law, to select and change a beneficiary or beneficiaries to
receive any compensation or benefit payable under this Agreement following
Cohen’s death by giving the Company written notice thereof. In the event of
Cohen’s death or a judicial determination of Cohen’s incompetence, reference in
this Agreement to Cohen shall be deemed, where appropriate, to refer to Cohen’s
beneficiary, estate or other legal representative.

15. Miscellaneous. All section headings used in this Agreement are for
convenience only. This Agreement may be executed in counterparts, each of which
is an original. It shall not be necessary in making proof of this Agreement or
any counterpart hereof to produce or account for any of the other counterparts.

16. Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to

 

12



--------------------------------------------------------------------------------

any law or governmental rule or regulation. Except as specifically provided
otherwise in this Agreement, Cohen shall bear all expense of, and be solely
responsible for, all federal, state and local taxes due with respect to any
payment received under this Agreement.

17. Indemnification/Insurance.

17.1 If Cohen is made a party or is threatened to be made a party to or is
involved in any action, suit or proceeding, whether civil, criminal,
administrative or investigative (a “proceeding”), by reason of the fact that he
is or was an employee (which term includes officer, director, agent and any
other capacity) of the Company or is or was serving at the request of the
Company as an employee or agent of another corporation or of a partnership,
joint venture, trust or other enterprise, including service with respect to
employee benefit plans, whether the basis of such proceeding is alleged action
in an official capacity as an employee or agent or in any other capacity while
serving as an employee or agent, Cohen shall be indemnified and held harmless by
the Company to the fullest extent authorized by applicable law, against all
expense, liability and loss (including, but not limited to, attorneys’ fees,
judgments, fines, ERISA excise taxes and penalties and amount paid or to be paid
in settlement) incurred or suffered by Cohen in connection therewith and such
indemnification shall continue as to Cohen after he has ceased to be a director,
officer, employee or agent and shall inure to the benefit of Cohen’s heir,
executors and administrators; provided, however, that the Company shall
indemnify any such person seeking indemnification in connection with a
proceeding (or part thereof) initiated by Cohen (other than a proceeding to
enforce this Section 17) only if such proceeding (or part thereof) was
authorized directly or indirectly by the Board. The right to indemnification
conferred in this Section shall be a contract right and shall include the right
to be, promptly upon request, paid by the Company the expenses incurred in
defending any such proceeding in advance of its final disposition subject to, if
and only if required by the Business Corporation Law of the Commonwealth of
Pennsylvania, delivery to the Company of an undertaking, by or on behalf of
Cohen, to repay all amounts so advanced if it shall ultimately be determined
that Cohen is not entitled to be indemnified under this Section 17.1 or
otherwise.

17.2 The indemnification provided by this Section shall not be limited or
exclude any rights, indemnities or limitations of liability to which Cohen may
be entitled, whether as a matter of law, under the Certificate of Incorporation,
By-laws of the Company, by agreement, vote of the stockholders or disinterested
directors of the Company or otherwise.

17.3 Cohen, in seeking indemnification under this Agreement (the “Indemnitee”),
shall give the other party or parties (the “Indemnitor”) prompt written notice
of any claim, suit or demand that the Indemnitee believes will give rise to
indemnification under this Agreement; provided, however, that the failure to
give such notice shall not affect the liability of the Indemnitor under this
Agreement unless the failure to give such notice materially and adversely
affects the ability of the Indemnitor to defend itself against or to cure or
mitigate the damages. Except as hereinafter provided, the Indemnitor shall have
the right (without prejudice to the right of the Indemnitee to participate at
its expense through counsel of its own choosing) to defend and to direct the
defense against any such claim, suit or demand, at the Indemnitor’s expense and
with counsel chosen jointly by Indemnitor and Indemnitee, and the right to
settle or compromise any such claim, suit or demand; provided, however, that the
Indemnitor shall not, with the Indemnitee’s written consent, which shall not be
unreasonably

 

13



--------------------------------------------------------------------------------

withheld, settle or compromise any claim or consent to any entry of judgment.
The Indemnitee shall, at the Indemnitor’s expense, cooperate in the defense of
any such claim, suit or demand. If the Indemnitor, within a reasonable time
after notice of a claim fails to defend the Indemnitee, the Indemnitee shall be
entitled to undertake the defense, compromise or settlement or such claim at the
expense of and for the account and risk of the Indemnitor.

17.4 Cohen shall be covered during the entire term of this Agreement and
thereafter by Officer and Director liability insurance in amounts and on terms
similar to that afforded to other executives and/or directors of the Company or
its affiliates, which such insurance shall be paid by the Company.

18. Section 409A.

18.1 This Agreement is intended to comply with section 409A of the Code and its
corresponding regulations, or an exemption, and payments may only be made under
this Agreement upon an event and in a manner permitted by section 409A, to the
extent applicable. Any payments that qualify for the “short-term deferral”
exception or another exception under section 409A shall be paid under the
applicable exception. Notwithstanding anything in this Agreement to the
contrary, if required by section 409A, if Cohen is considered a “specified
employee” for purposes of section 409A and if payment of any amounts under this
Agreement is required to be delayed for a period of six months after separation
from service pursuant to section 490A, payment of such amounts shall be delayed
as required by section 409A, and the accumulated amounts shall be paid in a lump
sum payment within ten days after the end of the six-month period. If Cohen dies
during the postponement period prior to the payment of benefits, the amounts
withheld on account of section 409A shall be paid to the personal representative
of Cohen’s estate within 60 days after the date of Cohen’s death.

18.2 All payments to be made upon a termination of employment under this
Agreement may only be made upon a “separation from service” under section 409A.
For purposes of section 409A of the Code, the right to a series of installment
payments under this Agreement shall be treated as a right to a series of
separate payments. In no event may Cohen, directly or indirectly, designate the
calendar year of a payment. All reimbursements and in-kind benefits provided
under the Agreement shall be made or provided in accordance with the
requirements of section 409A, including, where applicable, the requirement that
(i) any reimbursement is for expenses incurred during the period of time
specified in this Agreement, (ii) the amount of expenses eligible for
reimbursement, or in kind benefits provided, during a calendar year may not
affect the expenses eligible for reimbursement, or in kind benefits to be
provided, in any other calendar year, (iii) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the year in which the expense is incurred, and (iv) the right to reimbursement
or in kind benefits is not subject to liquidation or exchange for another
benefit.

19. Governing Law. This Agreement shall be governed by and interpreted under the
laws of the State of Delaware without giving effect to any conflict of laws
provisions.

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned, intending to be legally bound, have
executed this Agreement as of the date first above written.

 

ATLAS ENERGY, LP By:   Atlas Energy GP, LLC, its general partner By:   /s/ Lisa
Washington Name:   Lisa Washington Title:   Chief Legal Officer

/s/ Edward E. Cohen Edward E. Cohen

[Signature Page to Edward E. Cohen Employment Agreement, dated May 13, 2011]

 

15



--------------------------------------------------------------------------------

Exhibit A

Separation of Employment Agreement and General Release

THIS SEPARATION OF EMPLOYMENT AGREEMENT AND GENERAL RELEASE (the “Agreement”) is
made as of this ___the day of _____, 20___, by and between ATLAS ENERGY, LP.
(the “Company”) and Edward E. Cohen (the “Executive”).

WHEREAS, Executive formerly was employed by the Company as the Chief Executive
Officer pursuant to the terms of the Employment Agreement, executed on May ___,
2011 and effective February 17, 2011 (the “Employment Agreement”);

WHEREAS, the Employment Agreement provides for certain benefits in the event
that Executive’s employment is terminated on account of a reason set forth in
the Employment Agreement;

WHEREAS, Executive and the Company mutually desire to terminate Executive’s
employment on; and

WHEREAS, in connection with the termination of Executive’s employment, the
parties have agreed to a separation package and the resolution of any and all
disputes between them.

NOW, THEREFORE, IT IS HEREBY AGREED by and between Executive and the Company as
follows:

1. (a) Executive, for and in consideration of the commitments of the Company as
set forth in the Employment Agreement, and intending to be legally bound, does
hereby REMISE, RELEASE AND FOREVER DISCHARGE the Company, its affiliates,
subsidiaries and parents, and its officers, directors, employees, and agents,
and its and their respective successors and assigns, heirs, executors, and
administrators (collectively, “Releasees”) from all causes of action, suits,
debts, claims and demands whatsoever in law or in equity (“Claims”), which
Claims related to Executive’s employment with the Company and which Claims
Executive ever had, now has, or hereafter may have, whether known or unknown, or
which his heirs, executors, or administrators may have, by reason of any matter,
cause or thing whatsoever, from the beginning of his employment to the date of
this Agreement. This Agreement is effective without regard to the legal nature
of the claims raised and without regard to whether any such claims are based
upon tort, equity, implied or express contract or discrimination of any sort.
The forgoing releases do not apply to Executive’s and Company’s continuing
obligations under the Employment Agreement.

(b) To the fullest extent permitted by law, Executive represents and affirms
that (i) he has not filed or caused to be filed on his behalf any claim for
relief against the Company or any Releasee and, to the best of his knowledge and
belief, no outstanding claims for relief have been filed or asserted against the
Company or any Releasee on his behalf; and (ii) he has not reported any
improper, unethical or illegal conduct or activities to any supervisor, manager,
department head, human resources representative, agent or other representative
of the Company, to any member of the Company’s legal or compliance departments,
or to the ethics hotline, and has no knowledge of any such improper, unethical
or illegal conduct or activities;

 

16



--------------------------------------------------------------------------------

and (iii) he will not file, commence, prosecute or participate in any judicial
or arbitral action or proceeding against the Company or any Releasee based upon
or arising out of any act, omission, transaction, occurrence, contract, claim or
event existing or occurring on or before the date of this Agreement.

2. Executive agrees that he will not file, charge, claim, sue or cause or permit
to be filed, charged or claimed, any civil action, suit or legal proceeding
seeking equitable or monetary relief (including damages, injunctive,
declaratory, monetary or other relief) for himself involving any matter released
in paragraph 1. In the event that suit is filed in breach of this covenant not
to sue, it is expressly understood and agreed that this covenant shall
constitute a complete defense to any such suit. In the event any Releasee is
required to institute litigation to enforce the terms of this paragraph,
Releasees shall be entitled to recover reasonable costs and attorneys’ fees
incurred in such enforcement. Executive further agrees and covenants that should
any person organization, or other entity file, charge, claim, sue, or cause or
permit to be filed any civil action, suit or legal proceeding involving any
matter occurring at any time in the past, Executive will not seek or accept
personal equitable or monetary relief in such civil action, suit or legal
proceeding.

3. Executive further agrees and recognizes that he has permanently and
irrevocably severed his employment relationship with the Company and that the
Company has no obligation to employ him in the future.

4. Executive further agrees that he will not disparage or subvert the Company,
or make any statement reflecting negatively on the Company, its affiliated
corporations or entities, or any of their officers, directors, employees, agents
or representatives, including, but not limited to, any matters relating to the
operation or management of the Company, Executive’s employment and the
termination of his employment, irrespective of the truthfulness or falsity of
such statement.

5. Executive understands and agrees that the payments, benefits and agreements
provided in this Agreement and in the Employment Agreement are being provided to
him in consideration for his acceptance and execution of, and in reliance upon
his representations in, this Agreement. Executive acknowledges that if he had
not executed this Agreement containing a release of all claims against the
Company, he would, except as provided otherwise in the Employment Agreement,
have been entitled to only the payments provided in the Company’s standard
severance pay plan for employees.

6. Executive represents that, to the best of his knowledge, he does not
presently have in his possession any records and business documents, whether on
computer or hard copy, and other materials (including but not limited to
computer disks and tapes, computer programs and software, office keys,
correspondence, files, customer lists, technical information, customer
information, pricing information, business strategies and plans, sales records
and all copies thereof) (collectively, the “Corporate Records”) provided by the
Company and/or its predecessors, subsidiaries or affiliates or obtained as a
result of his prior employment with the Company and/or its predecessors,
subsidiaries or affiliates, or created by Executive while employed by or
rendering services to the Company and/or its predecessors, subsidiaries or

 

17



--------------------------------------------------------------------------------

affiliates. Executive acknowledges that, except as provided above, all such
Corporate Records are the property of the Company.

7. Nothing in this Agreement shall prohibit or restrict Executive from:
(i) making any disclosure of information required by law; (ii) providing
information to, or testifying or otherwise assisting in any investigation or
proceeding brought by, any federal regulatory or law enforcement agency or
legislative body, any self-regulatory organization, or the Company’s; or
(iii) filing, testifying, participating in or otherwise assisting in a
proceeding relating to an alleged violation of any federal, state or municipal
law relating to fraud, or any rule or regulation of the Securities and Exchange
Commission or any self-regulatory organization.

8. The parties agree and acknowledge that the agreement by Executive described
herein, and the settlement and termination of any asserted or unasserted claims
against the Releasees, are not and shall not be construed to be an admission of
any violation of any federal, state or local statute or regulation, or of any
duty owed by any of the Releasees to Executive.

9. This Agreement and the obligations of the parties hereunder shall be
construed, interpreted and enforced in accordance with the laws of the State of
Delaware.

10. Executive certifies and acknowledges as follows:

(a) That he has read the terms of this Agreement, and that he understands its
terms and effects, including the fact that he has agreed to RELEASE AND FOREVER
DISCHARGE the Company and each and everyone of its affiliated entities from any
legal action arising out of his employment relationship with the Company and the
termination of that employment relationship;

(b) That he has signed this Agreement voluntarily and knowingly in exchange for
the consideration described herein, which he acknowledges is adequate and
satisfactory to him and which he acknowledges is in addition to any other
benefits to which he is otherwise entitled;

(c) That he has been and is hereby advised in writing to consult with an
attorney prior to signing this Agreement;

(d) That he does not waive rights or claims that may arise after the date this
Agreement is executed;

(e) That the Company has provided him with a period of twenty-one days within
which to consider this Agreement, and that Executive has signed on the date
indicated below after concluding that this Agreement is satisfactory to him; and

(f) Executive acknowledges that this Agreement may be revoked by him within
seven days after execution, and it shall not become effective until the
expiration of such seven-day revocation period. In the event of a timely
revocation by Executive, this Agreement will be deemed null and void and the
Company will have no obligations hereunder.

 

18



--------------------------------------------------------------------------------

Intending to be legally bound hereby, Executive has executed the foregoing
Confidential Separation Agreement and General Release this ___ day of _________,
20__.

 

      Witness:     Edward E. Cohen       Date:                  

 

19